Citation Nr: 9928728	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for emphysema as a result 
of tobacco use or nicotine dependence during service.




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
March 1962.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the Wilmington, Delaware Regional Office (RO), which 
denied the veteran's claim for service connection for 
emphysema as a result of tobacco use or nicotine dependence 
during service.  The notice of disagreement with this 
determination was received in September 1997.  The statement 
of the case was issued in October 1997.  The substantive 
appeal was received in October 1997.  A private medical 
statement was received in October 1997.  A supplemental 
statement of the case was issued in November 1997.  

On June 29, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at the RO.  A transcript of the hearing is of record.  
The appeal was received at the Board in July 1999.  


REMAND

The veteran contends that he developed emphysema as a result 
of heavy smoking during his 20 years of active duty.  The 
veteran indicates that he began smoking during his first tour 
of combat duty in the South Pacific in 1943, where cigarettes 
were provided free in the prepared government rations and 
unlimited cigarettes were available from the Red Cross, the 
YMCA, and were sold at very low prices in the Post Exchanges.  
The veteran maintains that, upon his return home to the 
United States, he was addicted to nicotine and continued to 
smoke cigarettes heavily until he finally quit in 1986.  

During his personal hearing in June 1999, the veteran 
testified that he received treatment for respiratory problems 
at the VA Medical Center (VAMC) in Albany, New York from 1980 
to 1985, and he was finally convinced to quit smoking in 
1986.  The veteran indicated that he was first diagnosed with 
emphysema by a doctor at the VAMC in Albany; he stated that 
it was that doctor who told him to stop smoking.  The claims 
file does not contain the treatment records from the VAMC in 
Albany, New York.  The Board finds that the RO must obtain 
the VA records because they are constructively of record and 
may contain information vital to the veteran's application.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, especially 
all his records from the Albany, New York 
VA Medical.  All of these records are to 
be associated with the claims folder.  

2.  The RO should then review any 
additional records together with the 
evidence previously received to determine 
if the veteran has presented a well-
grounded claim.  If the claim is well-
grounded then the RO has a duty to assist 
the veteran in any necessary development.  

3.  If any decision remains adverse to 
the veteran, he should be furnished with 
a supplemental statement of the case 
which summarizes the pertinent evidence, 
all applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision reached.  He should then be 
afforded a reasonable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The purpose of this REMAND is to obtain clarifying medical 
information which may be in possession.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless or 
until he receives further notice from the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


